KLEIN, Judge,
dissenting.
The restitution statute, section 775.089(l)(a) provides:
In addition to any punishment, the court shall order the defendant to make restitution to the victim for:
*2141. Damage or loss caused directly or indirectly by the defendant’s offense; and
2. Damage or loss related to the defendant’s criminal episode, ...
The restitution here was to compensate the store for the hours put in, during their regular hours of employment, by the company’s regional loss prevention manager and a store employee. The evidentiary basis for the award was a statement by the regional loss prevention manager: “Well, that would be a somewhat arbitrary figure. I mean none of us are really paid hourly, but again the equipment, the gas money, the company vehicles and time, I would think that $40 an hour would be fair.” He estimated that the store employees spent 40 hours reviewing refund slips, installing a video camera, reviewing video tapes, and in travel, and that is how the court arrived at $1,600.
I do not think that the legislature intended to compensate a victim for this type of in-house work, and I would therefore reverse.